 
Exhibit 10.30
 
 
Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.
 
Manufacturing Services Agreement
 
(the “Agreement”)
 
 
 
by and between
 
 
 
 
Lonza Ltd
Münchensteinerstrasse 38 
CH-4002 Basel 
Switzerland
 
- hereinafter “Lonza” -
 
 
 
and
 
 
 
AMAG Pharmaceuticals, Inc.
1100 Winter St, Waltham,
MA 02451         
                  

- hereinafter “Customer” –
 
 
 
 
 
 
 
 
Effective as of 1 June, 2018 (the “Effective Date”)
 
 
1

 
 
 
Table of Contents
 
1    Definitions and Interpretation    
2    Commitments and Performance of Services    
3    Project Management / Steering Committee    
4    Quality    
5    Insurance    
6    Forecasting, Ordering and Cancellation    
7    Delivery and Acceptance    
8    Price and Payment    
9    Intellectual Property    
10    Warranties    
11    Indemnification and Liability    
12    Confidentiality    
13    Term and Termination    
14    Force Majeure    
15    Miscellaneous    
 
Appendix A
    
Appendix B
 
Appendix C
 
Appendix D
 
Appendix E
 
 
2

 
 
 
Recitals
WHEREAS, Customer is engaged in the development and research of certain products
and requires assistance in the development and manufacture of product;
WHEREAS, Lonza and its Affiliates have expertise in the evaluation, development
and manufacture of products;
WHEREAS, Lonza and Palatin Technologies, Inc. (“Palatin”) entered into a Service
Agreement dated as of November 11, 2015, as amended on January 19, 2016 and
November 11, 2017 (the “Palatin Service Agreement”);
WHEREAS, pursuant to a License Agreement entered into as of January 8, 2017, by
and between Customer and Palatin (the “Palatin License Agreement”), Palatin was
obligated to assign to Customer agreements that relate to the manufacture or
supply of the Product, as defined herein, including specifically the Palatin
Service Agreement;
WHEREAS, on December 27, 2017, Palatin assigned to Customer the Palatin Service
Agreement;
WHEREAS, Customer wishes to engage Lonza for Services relating to the
manufacture of the Product as described in this Agreement; and
WHEREAS, Lonza, or its Affiliate, is prepared to perform such Services for
Customer on the terms and subject to the conditions set out herein.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the parties intending to be legally
bound, agree as follows:
1Definitions and Interpretation
 
 
“Affiliate”
means any company, partnership or other entity which directly or indirectly
Controls, is Controlled by or is under common Control with the relevant Party.
“Control” means the ownership of more than fifty percent (50%) of the issued
share capital or the power to direct or cause the direction of the general
management and policies of the relevant Party.
 
 
“Agreement”
means this agreement incorporating all Appendices, as amended from time to time
by written agreement of the Parties.
 
 
“Applicable Laws”
means all relevant federal, state and local laws, statutes, rules, and
regulations in the Territory which are applicable to a Party’s activities
hereunder, including, without limitation, the applicable regulations and
guidelines of any Governmental Authority and all applicable cGMP together with
amendments thereto.

 
 
3

 
 
 
 
 
“Approval”
means the first marketing approval by the FDA or EMA of Product from the
Facility for commercial supply.
 
 
“Background Intellectual Property”
means any Intellectual Property either (i) owned or controlled by a Party prior
to the Effective Date or (ii) developed or acquired by a Party (a) independently
from the performance of the Services hereunder during the Term of this Agreement
and (b) that does not claim or otherwise expressly incorporate the other Party’s
Intellectual Property.
 
 
“Batch”
means the Product derived from a single run of the Manufacturing Process,
yielding approximately [***] of Product.
 
 
"Batch Price"
means the Price of each Batch.
 
 
“Binding Forecast”
has the meaning given in Section 6.1.
 
 
“Campaign”
means a series of cGMP Batches manufactured consecutively.
 
 
“Cancellation Fee”
has the meaning given in Section 6.7.
 
 
“Capacity Reservation”
has the meaning given in Section 6.5.
 
 
“Certificate of Analysis”
means a document prepared by Lonza listing tests performed by Lonza or approved
External Laboratories, the Specifications and test results.
 
 
“cGMP”
means those laws and regulations applicable in the Territory, relating to the
manufacture of medicinal products for human use, including, without limitation,
current good manufacturing practices as specified in the ICH guidelines,
including without limitation, ICH Q7A “ICH Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients”, US Federal Food Drug and Cosmetic Act at
21CFR (Chapters 210, 211, 600 and 610) and the Guide to Good Manufacturing
Practices for Medicinal Products as promulgated under European Directive
91/356/EEC, each as may be amended from time to time. For the avoidance of
doubt, Lonza’s operational quality standards are defined in internal cGMP policy
documents.
 
 
“cGMP Batches”
means any Batches which are required under the Project Plan to be manufactured
in accordance with cGMP.

 
 
4

 
 
 
 
 
“Change”
means any change to the Services, Specifications, pricing or Scope of Work
incorporated into a written amendment to the Agreement in accordance with clause
15.2 or effected in accordance with the Quality Agreement.
 
 
“Change Order”
means a document in the format provided in Appendix E provided by Lonza to
Customer outlining a proposed adjustment (increase or decrease) to the Price and
the reasons for such adjustment, such document to be reviewed and signed by both
parties to enable such adjustment to take effect.
 
 
“Commencement Date”
means the date of commencement of manufacturing activities for a Campaign or
Batch hereunder.
 
 
“Confidential Information”
means Customer Information and Lonza Information, as the context requires.
 
 
“Customer Indemnitees”
has the meaning given in Section 11.1.
 
 
“Customer Information”
means all information that is proprietary to Customer or any Affiliate of
Customer and that is maintained in confidence by Customer or any Affiliate of
Customer and that is disclosed by Customer or any Affiliate of Customer to Lonza
under or in connection with this Agreement, including without limitation, the
Manufacturing Process, any and all Customer know-how and trade secrets, and any
materials supplied by Customer to Lonza in accordance with this Agreement.
 
 
“Delivery Date”
means the delivery date of a Batch as set forth in a Purchase Order and
confirmed by Lonza in accordance with Section 6.3.
 
 
“Disclosing Party”
has the meaning given in Section 12.1.
 
 
“EMA”
means the European Medicines Agency, or any successor agency thereto.
 
 
“External Laboratories”
means any Third Party instructed by Lonza, with Customer’s prior consent, which
is to conduct activities required to complete the Services.
 
 
“Facility”
means Lonza’s manufacturing facilities in [***] or such other Lonza facility as
may be agreed upon by the Parties.
 
 
“Failure to Supply”
has the meaning given in Section 7.4.1.

 
 
5

 
 
 
 
 
“FDA”
means the United States Food and Drug Administration, or any successor agency
thereto.
 
 
“Forecast”
has the meaning given in Section 6.1.
 
 
“Governmental Authority”
means any Regulatory Authority and any national, multi-national, regional, state
or local regulatory agency, department, bureau, or other governmental entity in
the Territory.
 
 
“Intellectual Property”
means (i) inventions (whether or not patentable), patents, trade secrets,
copyrights, trademarks, trade names and domain names, rights in designs, rights
in computer software, database rights, rights in confidential information
(including know-how) and any other intellectual property rights, in each case
whether registered or unregistered, and (ii) all applications (or rights to
apply) for, and renewals or extensions of, any of the rights described in the
foregoing clause (i) in each case, which exist now or which come to exist in the
future, anywhere in the world.
 
 
“LOI”
has the meaning given in Section 2.4.
 
 
“LOI Batch”
has the meaning given in Section 2.4.
 
 
“Lonza Indemnitees”
has the meaning given in Section11.2.
 
 
“Lonza Information”
means all information that is proprietary to Lonza or any Affiliate of Lonza and
that is maintained in confidence by Lonza or any Affiliate of Lonza and that is
disclosed by Lonza or any Affiliate of Lonza to Customer under or in connection
with this Agreement, including without limitation, any and all Lonza know-how
and trade secrets.
 
 
“Lonza Manufacturing-related IP”
has the meaning given in Section 9.7.
 
 
“Lonza Release”
has the meaning given in Section 7.1.
 
 
“Manufacturing Process”
means the production process provided by Customer for the manufacture of
Product, as such process may be improved or modified from time to time by
agreement of the Parties in writing.
 
 
“Master Batch Record”
means the document, proposed by Lonza and approved by Customer, which defines
the manufacturing methods, test methods and other procedures, directions and
controls associated with the manufacture and testing of Product.
 
 
“Minimum Quantity”
has the meaning given in Section 6.4.

 
 
6

 
 
 
 
 
“Minimum Quantity Penalty”
has the meaning given in Section 6.4.
 
 
“Necessary Consumables”
has the meaning given in Section 2.8.
 
 
“New Customer Intellectual Property”
has the meaning given in Section 9.2.
 
 
"New General Application Intellectual Property”
has the meaning given in Section 9.3.
 
 
“Party”
means each of Lonza and Customer and, together, the “Parties”.
 
 
“Price”
means the price for the Services and Products as set out in Appendix A.

 
 
“Process Validation Batch”
means a Batch that is produced with the intent to show reproducibility of the
Manufacturing Process and is required to complete process validation studies.
 
 
“Product”
means the proprietary molecule identified by Customer as PI-001 (Bremelanotide),
to be manufactured using the Manufacturing Process by Lonza for Customer as
specified in the Project Plan.

 
 
“Project Plan”
means the plan(s) describing the Services to be performed by Lonza under this
Agreement, including any update and amendment of the Project Plan to which the
Parties may agree from time to time. The initial Project Plan is attached hereto
as Appendix B.
 
 
“Purchase Order”
has the meaning set forth in Section 6.2.

 
 
“Quality Agreement”
means the quality agreement, attached hereto as Appendix C, setting out the
responsibilities of the Parties in relation to quality as required for
compliance with the Manufacturing Process, Specifications and cGMP.
 
 
“Raw Materials”
means all general ingredients, solvents, amino acids, and other components of
the Product required to perform the Manufacturing Process or Services set forth
in the bill of materials detailing the same (excluding [***], which is defined
as “Specialty Material” herein).

 
 
“Receiving Party”
has the meaning given in Section 12.1.
 
 
“Specialty Material”
means [***].
 
 
"Specialty Material Fee"
means a procurement and handling fee of [***] of the acquisition cost of
Specialty Material by

 
 
7

 
 
 
Lonza that is charged to the Customer in accordance with Section 2.9. In the
event that Specialty Material will be used less than [***] times, the handling
fee for the next purchase of Specialty Materials shall be reduced to [***].
 
 
“Regulatory Authority”
means the FDA, EMA and any other similar regulatory authorities in the
Territory.
 
 
“Release for Delivery”
has the meaning given in Clause 7.1.
 
 
“Services”
means all or any part of the services to be performed by Lonza under this
Agreement (including, without limitation, process and analytical method
transfer, process development, process optimization, validation, clinical and
commercial manufacturing, as well as quality control and quality assurance
activities), particulars of which are set out in a Project Plan and the Quality
Agreement.
 
 
“Specifications”
means the specifications of the Product as specified in Appendix D, which may be
amended from time to time in accordance with this Agreement.
 
 
“Term”
has the meaning given in Section 13.1.
 
 
“Territory”
means the United States, European Union and such other countries as may be
agreed upon by the Parties.
 
 
“Third Party”
means any party other than Customer, Lonza and their respective Affiliates.
 
 
“Up-Front Payment”
has the meaning set forth in Appendix A.

 
In this Agreement references to the Parties are to the Parties to this
Agreement, headings are used for convenience only and do not affect its
interpretation, references to a statutory provision include references to the
statutory provision as modified or re-enacted or both from time to time and to
any subordinate legislation made under the statutory provision, references to
the singular include the plural and vice versa, and references to the word
“including” are to be construed without limitation.
 
2    Commitments and Performance of Services
 
 
2.1
Performance of Services. Lonza shall itself and through its Affiliates,
diligently carry out the Services as provided in the Project Plan. Lonza shall
retain appropriately qualified and trained personnel with the requisite
knowledge and experience to perform the Services in accordance with this
Agreement. Lonza may subcontract or delegate any of its rights or obligations
under this Agreement to an External Laboratory to perform the Services only with
prior written consent from Customer; provided, that any External Laboratories
shall be subject to the same obligations and other provisions contained in this
Agreement or any applicable Project Plan. In the event that Customer requests

 
 
8

 
 
 
Lonza to outsource certain services to an External Laboratory appointed by
Customer, Lonza shall not be responsible for analytical lab services performed
by External Laboratories.
 
 
2.2
cGMP Batch(es). Lonza will, in accordance with the terms of this Agreement and
Quality Agreement, manufacture at the Facility and deliver to Customer, cGMP
Batches that comply with the Manufacturing Process, cGMP and the Specifications,
together with a Certificate of Analysis and all other documentation as set forth
in the Quality Agreement. Prior to commencement of cGMP manufacturing in 2018,
Lonza shall review the process assumptions. In the event that there is a
material difference in the process assumptions as compared with the process
results demonstrated during previous manufacturing campaigns, the Parties shall
meet to discuss in good faith to resolve the matter.

 
 
 
2.2.1
Notwithstanding anything herein to the contrary or in the Quality Agreement,
except as otherwise agreed to by Customer in writing or as may be required to
comply with Applicable Laws (including cGMPs), Lonza shall not amend, change, or
supplement any of the following without Customer’s prior written consent: (1)
the Specifications; (2) the specifications for or the source of Raw Materials or
Specialty Materials that have regulatory impact; (3) the equipment and
machinery, other than in-kind replacements, used in the manufacture of Product
that have a direct impact on the quality of the Product; (4) the test methods
used in connection with manufacturing Product that have regulatory impact; or
(5) the Manufacturing Process.
 
 
2.2.2
In the event that Lonza is required to change any of the foregoing in order to
comply with a change in an Applicable Law (including cGMPs) or such change is
otherwise agreed to by Customer in writing, Lonza shall: (i) immediately notify
Customer of such change and use commercially reasonable efforts to implement
such change as soon as reasonably practicable; (ii) be responsible for ensuring
that all Product manufactured following such change meets the Specifications;
and (iii) provide Customer with all information with respect to the manufacture
of the Product in connection with such change needed to amend any regulatory
filings maintained with respect to the Product. [***].
 
 
2.2.3
In the event that Customer desires to propose a discretionary change (i.e.,
changes which are not required by cGMPs or other Applicable Laws) under Section
2.2.1 during the Term, the Parties shall discuss such discretionary changes and
any manufacturing issues identified by either Party in connection with
implementing such change. In all cases, such discretionary changes shall be made
in accordance with any change control procedures in the Quality Agreement to the
extent applicable. [***].
 
 
2.2.4
In the event that Lonza desires to propose a discretionary change (i.e., changes
which are not required by cGMPs or other Applicable Laws) under Section 2.2.1
during the Term, the Parties shall discuss such discretionary changes and any
manufacturing issues identified by either Party in connection with implementing
such change. In all cases, such discretionary changes shall be made in
accordance with any change control procedures in the Quality Agreement to the
extent applicable. [***].
 
 
2.2.5
Lonza acknowledges that any such change(s) under this Section 2.2 shall, in each
case, comply with cGMP, this Agreement and the Quality Agreement. Any

 
 
9

 
 
 
such amended Specifications shall be reflected in and attached hereto as an
amended and restated Appendix D.
 
 
2.3
Process Validation Batches. Customer may request Lonza to manufacture and
deliver Process Validation Batches as mutually agreed by Parties sufficient to
document the operability and reproducibility of the Manufacturing Process and
permit the Parties to complete and file the necessary regulatory documents. Any
and all validation effort shall be additional and outside the scope of this
Project Plan. No Validation effort is currently anticipated as part of the
current Project Plan.
 
 
2.3.1
Upon request of Customer, Lonza and Customer shall further discuss and agree to
a process validation plan identifying the validation requirements of the
Manufacturing Process. Any and all process validation activities are not
considered as part of the Project Plan and are excluded from the Prices within
this Agreement. Any such future Process Validation or Process Validation Batches
shall be approved by the Customer in advance and shall be paid for by the
Customer at a Price to be determined in a separate Project Plan.
 
 
2.4
Letter of Intent. The Parties entered into a Letter of Intent dated [***] (the
“LOI”) [***] (the “LOI [***]”). In accordance with Sections 6(c) and 11 of the
LOI, the terms covenants and conditions of this Agreement govern the supply of
the LOI [***] and such LOI [***] is deemed to be Product manufactured by Lonza
and supplied to AMAG under this Agreement. In the event of a conflict between
this Agreement and the LOI, this Agreement shall control.
 
 
2.5
Regulatory Support Activities. Any regulatory support documentation (including,
without limitation, documentation related to pre-Approval inspection and
provision of any data and information (in English) relating to Lonza’s
performance under this Agreement) required and agreed to by Customer to support
and maintain the Approval of the Product from the Facility shall be performed
and supported by Lonza as reasonably requested by Customer. [***]. If required,
additional regulatory support activities shall be approved by the Customer in
advance, [***] at a price set out in a separate Project Plan.
 
 
2.6
Commercial manufacturing and supply. Customer shall purchase Product from Lonza
during the Term at the Price outlined in Attachment A. Lonza shall manufacture
all Product as ordered and accepted per Section 6, under this Agreement at the
Facility and pursuant to the terms hereof and the Quality Agreement.
Manufacturing of Product may not be relocated from the Facility without
Customer’s prior written consent.
 
 
2.7
Supply of Customer Information. Customer shall supply to Lonza all Customer
Information and other information or materials that may be reasonably required
by Lonza to perform the Services. Lonza shall not be responsible for any delays
arising out of Customer’s failure to provide such Customer Information or other
information or materials reasonably required to perform the Services to Lonza.
 
 
2.8
Raw Materials. Lonza shall procure all required Raw Materials as well as
consumables necessary to perform the Services (the “Necessary Consumables”). In
order to fulfil its obligations under this Agreement, Lonza may purchase and
hold a minimum of [***] extra Batch’s requirements of Raw Materials to serve as
safety stock.
 
 
2.9
Specialty Material and Specialty Material Fee. Specialty Material is not
considered part of the Raw Materials and shall be ordered and invoiced
separately from Raw Materials. Specialty Material shall be ordered and stocked
by Lonza only upon reasonable notice

 
 
10

 
 
 
to and approval by Customer, such notice not to be unreasonably withheld. The
Specialty Material Fee is intended compensate Lonza for the procurement and
handling of the Specialty Material, any development or validation efforts Lonza
performs in order to prepare, use, clean and/or store Specialty Material
(including any experimentation to determine the number of times Specialty
Material may be reused), and Lonza’s preparation, use, cleaning and/or storage
of Specialty Material. Lonza shall submit an invoice to Customer, together with
sufficient substantiating documentation, for the cost of Specialty Material and
the associated Specialty Material Fee. Customer shall pay invoices under this
Section in accordance with Section 8.
 
3    Project Management / Steering Committee
 
 
3.1
Project Plan. With respect to the Services to be governed by this Agreement, a
Project Plan shall be added by agreement in a writing signed by the Parties and
appended to Appendix B. The Project Plan shall include a description of the
Services to be provided and such other information as is necessary for
performance of the Services. In the event of a conflict between the terms of a
Project Plan and this Agreement, the terms of this Agreement will govern unless
the terms of the Project Plan expressly override the terms of the Agreement set
forth herein.
 
 
3.2
Project Management. Each party will appoint a project manager who will be the
party responsible for overseeing the Project Plan.
 
 
3.3
Steering Committee. Each Party shall name a mutually agreed upon equal number of
representatives for the Steering Committee, which shall meet twice per calendar
year, or as otherwise mutually agreed by the Parties. In the event that a
Steering Committee dispute cannot be resolved, such dispute shall be escalated
to a senior executive of each of Customer and Lonza.

 
The primary function of the Steering Committee is to ensure the ongoing
communication between the Parties and discuss and resolve any issues arising
under this Agreement. In addition to the primary function described above, the
Steering Committee shall also take on the following responsibilities:
 
 
3.3.1
discuss and seek resolution of issues around management of the Services;
 
 
3.3.2
agree and monitor deadlines and milestones for the Services; and
 
 
3.3.3
discuss and recommend any changes to the Services (although such changes will
not take effect until they have been incorporated into a written amendment to
the Project Plan which has been signed by the Parties).
 
 
3.4
Person in Plant. In addition to the inspection and audit rights set forth in
Section 4.2 and the Quality Agreement, Customer shall be permitted to have, at
no additional cost, [***] at the Facility as reasonably requested by Customer,
[***] the Manufacturing Process for the purpose of observing, reporting on, and
consulting as to the performance of the Services. Such [***] shall be subject to
and agree to abide by confidentiality obligations of this Agreement and Lonza’s
customary practices and operating procedures regarding persons in plant, and
such [***] agrees to comply with all instructions of Lonza’s employees at the
Facility.


 
4    Quality
 
 
11

 
 
 
 
 
4.1
Responsibility for quality assurance and quality control of Product shall be
allocated between Customer and Lonza as set forth in the Quality Agreement. If
there is a conflict between the terms and conditions of this Agreement and the
Quality Agreement, the terms and conditions of this Agreement shall prevail
except on quality matters where the Quality Agreement shall prevail. Lonza and
Customer commit to enter into the Quality Agreement in a timely manner, but in
no event later than the commencement of cGMP manufacturing.
 
 
4.2
Inspections by Regulatory Authorities and audits shall be in accordance with the
Quality Agreement.


 
5    Insurance
 
 
5.1
Each Party shall, during the Term and for [***] years after delivery of the last
Product manufactured or Services provided under this Agreement, obtain and
maintain [***] from a qualified insurance company, comprehensive general
liability insurance including, but not limited to product liability coverage in
the amount of at least [***] per claim. Each Party shall provide the respective
other Party with a copy of the certificate of such insurance upon reasonable
request.


 
6    Forecasting, Ordering and Cancellation
 
 
6.1
Forecast and Binding Forecast. No later than the first (1st) day of each
calendar quarter, Customer shall supply Lonza with a written forecast showing
Customer’s good faith estimated quarterly requirements for Batches for the
following [***] period (the “Forecast”). No later than [***] following Lonza’s
receipt of a Forecast, Lonza shall provide written notice to Customer of whether
it has (as of the date of receipt of the Forecast) capacity available to
manufacture the number of Batches forecasted therein and shall provide Customer
with an estimated production schedule showing the estimated Commencement Date
and delivery date of each Batch. In the event Customer disputes all or a portion
of such production schedule provided by Lonza, the Parties agree to negotiate in
good faith the disputed portion(s) of such production schedule. Upon agreement
between the Parties regarding the production schedule set forth in the Forecast,
the first [***] of such Forecast shall be binding on both Parties (the “Binding
Forecast”). For the sake of clarity, such Binding Forecast shall include at
least the Minimum Quantity as set forth in Section 6.4. If the Binding Forecast
exceeds the Capacity Reservation as set forth in Section 6.5, Lonza will use
commercially reasonable efforts to include such excess Batch(es) in its
production schedule.
 
 
6.2
Purchase Order. Customer shall provide Lonza with a binding purchase order in
writing (the “Purchase Order”) a minimum of [***] prior to the scheduled
Commencement Date of each Batch consistent with the Binding Forecast under
Section 6.1.
 
 
6.3
Purchase Order Confirmation. Lonza shall confirm the delivery date as set out in
each Purchase Order within [***] business days of receipt from Customer of the
relevant Purchase Order (the “Delivery Date”). Upon confirmation, each Purchase
Order will be regarded by the Parties as a binding commitment by Lonza to
manufacture and to deliver to Customer the Batch according to the requirements
set out in such Purchase Order. Lonza will make commercially reasonable efforts
to effect delivery as close as possible to the Delivery Date set forth in the
Purchase Order confirmation, provided that in no event shall actual delivery be
greater than [***] before or after such Delivery Date. [***]. Any additional or
inconsistent terms or conditions of any Purchase Order, acknowledgement or
similar standardized form given or received pursuant to this

 
 
12

 
 
 
Section shall have no effect and such additional or inconsistent terms or
conditions are hereby rejected.
 
 
6.4
Minimum Quantity. Customer undertakes to purchase from Lonza a minimum of [***]
per calendar year during the Term of the Agreement (“Minimum Quantity”). For the
purposes of this section, a Batch is considered “purchased” as of the
Commencement Date in the Purchase Order confirmed by Lonza in accordance with
Section 6.3. If Customer fails to purchase the Minimum Quantities in any
calendar year, Lonza shall submit an invoice to Customer in January of the next
calendar year and Customer shall pay the [***] ("Minimum Quantity Penalty"),
within [***] after receipt of such invoice.
 
 
6.5
Capacity Reservation. Lonza shall reserve capacity to manufacture the Minimum
Quantity agreed between the Parties plus [***] per applicable calendar year
during the Term of the Agreement, starting in 2019 (“Capacity Reservation”).
 
 
6.6
First Commercial Batch. Lonza agrees to manufacture [***]. This commercial [***]
will be manufactured in accordance with the Specifications. The Parties agreed
upon the pricing of [***] in the Letter of Intent entered into as [***].
 
 
6.7
Cancellation Fee. Customer may cancel a Purchase Order upon written notice to
Lonza, subject to the payment of a cancellation fee equal to [***] with
supplier, of each such Batch cancelled under the Purchase Order (the
"Cancellation Fee"). Any Up-Front Payment paid by Customer to Lonza in
accordance with Appendix A shall be deducted from such Cancellation Fee;
provided, however, to the extent that such Up-Front Payment was used by Lonza to
purchase Raw Materials in reliance on such cancelled Purchase Order, (i) the
cost of such Raw Materials, as substantiated by sufficient documentation, shall
not be deducted from the Cancellation Fee, and (ii) such Raw Materials shall be
used by Lonza in the preparation of a subsequent Batch (and the cost of such Raw
Materials shall be deducted from the Batch Price for such subsequent Batch) or
otherwise disposed of at Customer’s direction. Any Cancellation Fee shall be
payable in accordance with Section 8 herein. For the purpose of calculating
whether Customer has purchased the Minimum Quantity in accordance with Section
6.4, any Batch in a Purchase Order that is cancelled under this Section 6.7 and
for which the applicable Cancellation Fee has been paid by Customer will be
considered a Batch “purchased” as of the Commencement Date in such cancelled
Purchase Order.
 
 
6.8
Rescheduling. Lonza shall have the right to reschedule a Commencement Date of
any Batch or Campaign once upon [***] prior written notice to Customer, provided
that the resulting rescheduled Delivery Date is targeted not to exceed [***]
later than the confirmed Delivery Date and for the purpose of calculating
whether Customer has purchased the Minimum Quantity in accordance with Section
6.4, such rescheduled Batch will be considered “purchased” as of the original
Commencement Date in the confirmed Purchase Order. If the Customer requests to
change the Commencement Date, Lonza will make all reasonable attempts to
accommodate the request; provided, however, in the event that this change would
impact other projects scheduled for occupancy in the designated suite or suites,
manufacture of the Customer’s Batch or Campaign may be delayed until an adequate
time period is available in the Facility schedule. Parties shall discuss in good
faith the impact such rescheduling request has. Any delay requested by Customer
of more than [***] shall be considered a cancellation of the Purchase Order and
shall be subject to the Cancellation Fee set forth in Section 6.7.

 
 
13

 
 
 
 
 
6.9
Product Quantities. A Batch of [***] of Product (the “Target Quantity”), up to a
maximum of [***] above or below, will be invoiced according to the Batch Price
as set forth in Appendix A.

 
In case of quantities below [***] of the Target Quantity), Lonza shall invoice
and Customer shall pay (i) the Batch Price minus (ii) the Batch Price multiplied
by the number of kilograms produced less than [***] divided by the Target
Quantity. For example: In case the quantity is [***]))).
 
In case of quantities above [***] of the Target Quantity) Lonza shall invoice
and Customer shall pay (i) the Batch Price plus (ii) the Batch Price multiplied
by the number of kilograms produced in excess of [***] divided by the Target
Quantity. For example: In case the quantity is [***]))).
 
The Purchase Order shall be fulfilled if at least [***] of the Target Quantity
is delivered. In the event that [***] or less of the Target Quantity for any
Batch is delivered, (a) the Parties will negotiate in good faith the scheduling
of the manufacture of a subsequent Batch, and Lonza will use its best efforts to
prioritize the scheduling of such subsequent Batch so as to minimize disruption
of Customer’s supply of Product, and (b) at Customer’s discretion, such
subsequent Batch shall be considered a Batch “purchased” in the next calendar
year for purposes of calculating whether Company has purchased the Minimum
Quantity in accordance with Section 6.4.
 
7    Delivery and Acceptance
 
 
7.1
Delivery. Lonza shall deliver to Customer all documentation as set forth in the
Quality Agreement and as is reasonably required to meet all applicable
regulatory requirements of the Governmental Authorities, including without
limitation Master Batch Records, Certificates of Analysis, deviations, and Batch
records in accordance with the Quality Agreement (the “Lonza Release”). After
the Lonza Release, [***] in accordance with Appendix A and Section 8. Customer
shall be responsible for reviewing such documentation and for final release for
delivery of the Product to Customer within [***] after Lonza Release in
accordance with the Quality Agreement, and upon approval of such documentation
by Customer, Lonza shall deliver the Product [***] on a date mutually agreed to
by the Parties in accordance with Section 7.2 (the “Release for Delivery”) and
title and risk of loss shall transfer to Customer [***].
 
 
7.2
Storage. Customer shall arrange for shipment and take delivery of such Batch
from the Facility, at [***] expense, within [***] after Lonza Release or [***].
Lonza shall provide storage in accordance with the requirements set forth in the
Quality Agreement on a bill and hold basis for such Batch(es) at [***] for up to
[***]; provided that any additional storage beyond [***]. In addition to Section
8.2, below, [***] shall be responsible for all value added tax (VAT) and any
other applicable taxes, levies, import, duties and fees of whatever nature
imposed as a result of any storage. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Lonza be required to store any
Batch for more than [***] after Release for Delivery. Within [***] following a
written request from Lonza, Customer shall provide Lonza with a letter in form
satisfactory to Lonza confirming the bill and hold status of each stored Batch.
 
 
7.3
Acceptance/Rejection of Product.
 
 
7.3.1
Promptly following Lonza Release of a Batch, Customer shall inspect such Batch
and shall have the right to test such Batch to determine compliance with the

 
 
14

 
 
 
Product Specifications. Customer shall notify Lonza in writing of any rejection
of a Batch based on any claim that it fails to meet Specifications within [***]
of Release for Delivery, after which time all unrejected Batches shall be deemed
accepted. Customer shall inform Lonza in writing in case of concealed or latent
defects (i.e. not discovered by routine quality control means), promptly upon
discovery of such defects but no later than [***] after delivery of the Product.
 
 
7.3.2
In the event that Lonza believes that a Batch has been incorrectly rejected,
Lonza may require that Customer provide to it Batch samples for testing. Lonza
may retain and test the samples of such Batch. In the event of a discrepancy
between Customer’s and Lonza’s test results such that Lonza’s test results fall
within relevant Specifications, or there exists a dispute between the Parties
over the extent to which such failure is attributable to a given Party, the
Parties shall cause an independent laboratory promptly to review records, test
data and perform comparative tests and analyses on samples of the Product that
allegedly fails to conform to Specifications. Such independent laboratory shall
be mutually agreed upon by the Parties. The independent laboratory’s results
shall be in writing and shall be final and binding save for manifest error.
Unless otherwise agreed to by the Parties in writing, the costs associated with
such testing and review shall be borne by the Party against whom the independent
laboratory rules.
 
 
7.3.3
Lonza shall Reprocess or Rework any Batch, as defined in the Quality Agreement,
or, if Reprocessing or Reworking is not possible, replace any Batch that fails
to conform with the Specifications (a “Failed Batch”). In the event that such
failure of the Failed Batch is determined by the Parties or the independent
laboratory in accordance with Section 7.3.2 to be attributable to the
Manufacturing Process supplied to Lonza by Customer (“AMAG Failed Batch”), then
such Reprocessing, Reworking or replacement will be at [***] cost, including the
cost of Raw Materials and Necessary Consumables, according to a schedule
mutually agreed to by the Parties, which shall in any event be as promptly as
practicable.

 
In the event that it is determined by the Parties or the independent laboratory
in accordance with Section 7.3.2 that such failure of the Failed Batch is not
attributable to the Manufacturing Process supplied to Lonza by Customer (“Lonza
Failed Batch”), then such Reprocessing, Reworking or replacement will be at
[***] cost, including the cost of Raw Materials and Necessary Consumables, and
according to a schedule mutually agreed to by the Parties, which shall in any
event be as promptly as practicable. If Lonza is or will be unable to (i)
Reprocess or Rework such Lonza Failed Batch and deliver the resulting Product
within [***] of the Delivery Date, or (ii) replace such Lonza Failed Batch and
deliver the resulting Product within [***] of the Delivery Date, then in either
case Lonza shall instead, at Customer’s discretion, refund the Batch Price of
the Lonza Failed Batch to Customer. In the event that [***] or more consecutive
Lonza Failed Batches occur during the Term, Customer may, at its discretion,
terminate this Agreement.
 
Regardless of the remedy elected by Customer under this Section 7.3.3, for the
purpose of calculating whether Customer has purchased the Minimum Quantity in
accordance with Section 6.4, a Failed Batch shall be considered a Batch
“purchased” on the Commencement Date of such Batch as specified in the Purchase
Order.
 
 
15

 
 
 
Except for Lonza’s indemnification obligations set forth in Section 11.1,
Customer acknowledges and agrees that its sole remedy with respect to a Lonza
Failed Batch is as set forth in this Section, and in furtherance thereof,
Customer hereby waives all other remedies at law or in equity regarding the
foregoing claims.
 
 
7.4
Failure to Supply

 
 
7.4.1
If Lonza is or will be unable, for any reason (not including an event of Force
Majeure under Section 14 hereof) to supply a Batch in accordance with the
quantity and/or on the Delivery Date specified in a Purchase Order confirmed by
Lonza in accordance with Section 6.3 or as rescheduled in accordance with
Section 6.8 (“Failure to Supply”), Lonza shall immediately upon discovery notify
Customer in writing of such circumstance. Within [***] of discovery of such
Failure to Supply, Lonza shall notify Customer of the cause of such failure and
shall propose a plan of remediation.
 
 
7.4.2
If Lonza is unable to remedy the Failure to Supply within [***] after the
Delivery Date specified in the Purchase Order confirmed by Lonza in accordance
with Section 6.3, then Customer may, at its discretion, cancel such Purchase
Order, provided that in the event of such a cancellation, (i) the Cancellation
Fee set forth in Section 6.7 shall not apply to such canceled Purchase Order,
(ii) the Batch set forth in such canceled Purchase Order shall be considered a
Batch “purchased” on the Commencement Date of such Batch as specified in the
Purchase Order for purposes of calculating whether Company has purchased the
Minimum Quantity in accordance with Section 6.4, and (iii) any Up-Front Payment
paid by Customer to Lonza according to Appendix A shall be, at Customer’s
discretion, fully refunded to Customer or applied to the Batch Price for a
subsequent Batch.
 
 
7.4.3
Lonza shall promptly notify Customer when Lonza can resume supply of Product in
accordance with this Agreement and provide Customer with a date for Delivery of
the Product in accordance with Customer’s needs.
 
 
7.4.4
In the event that [***] or more consecutive Supply Failures occur during the
Term, Customer may, at its discretion, terminate this Agreement.


 
8    Price and Payment
 
 
8.1
Pricing for the Services provided by Lonza are set out in, and based on the
assumptions and information set out in Appendix A.
 
 
8.2
Unless otherwise indicated in writing by Lonza, all Prices and charges are
exclusive of value added tax (VAT) and of any other applicable taxes, levies,
import, duties and fees of whatever nature imposed by or under the authority of
any government or public authority and all such charges applicable to the
Services shall be paid by Customer.
 
 
8.3
All invoices are strictly net of any deduction and payment must be made within
[***] of date of receipt of invoice. Customer will inform Lonza in writing if it
disputes any invoice or amounts specified therein within [***] of its receipt
thereof.
 
 
8.4
Any payments due hereunder which are not made within [***] after the due date of
such payments shall be subject to default interest at the lesser of (i) rate of
[***] per month or (ii) the [***], such interest to accrue on a day to day basis
until full payment, provided that if any portion of an invoice is disputed by
Customer on justified grounds,

 
 
16

 
 
 
Customer shall pay the undisputed amounts in accordance with the terms above,
and the Parties shall use good faith efforts to resolve differences or
discrepancies with regard to any disputed amount as soon as practicable.
 
 
8.5
Price adjustments. Not more than once per calendar year, Lonza may adjust the
Batch Price in accordance with [***] increase for the previous calendar year,
such increase not to exceed [***] in any calendar year, provided that Lonza
provides Customer with sufficient documentation to substantiate such proposed
increase. The new Batch Price reflecting any such adjustment shall be effective
for any Batch for which the Commencement Date is on or after the date of Lonza’s
notice to Customer of the Price adjustment. In the event of an adjustment to the
Batch Price under this Section 8.5, Lonza will submit a Change Order to the
pricing to substantiate the change at least [***] prior to the proposed change,
to be signed by both Parties.
 
 
8.6
Capital Equipment. Any capital equipment required for the performance of the
Services shall be acquired on terms to be agreed by the Parties prior to
commencement of the relevant Services.


 
9    Intellectual Property
 
 
9.1
Except as expressly otherwise provided herein, neither Party will, as a result
of this Agreement, acquire any right, title, or interest in any Background
Intellectual Property of the other Party, including any improvements made
thereto during the Services under this Agreement.
 
 
9.2
Subject to Section 9.3, Customer shall own all right, title, and interest in and
to [***] (collectively, the “New Customer Intellectual Property”). For avoidance
of doubt, New Customer Intellectual Property shall include [***].
 
 
9.3
Subject to Section 9.2, and subject to the license granted in Section 9.5, Lonza
shall own all right, title and interest in [***] (“New General Application
Intellectual Property”). For avoidance of doubt, New General Application
Intellectual Property shall include [***].
 
 
9.4
Lonza agrees to assign and hereby assigns to Customer all of its right, title
and interest in any New Customer Intellectual Property. Lonza shall execute, and
shall require its personnel as well as its Affiliates, External Laboratories or
other contractors or agents and their personnel involved in the performance of
the Services to execute, any documents reasonably required to confirm Customer’s
ownership of the New Customer Intellectual Property, and any documents required
to apply for, maintain and enforce any patent or other right in the New Customer
Intellectual Property. Customer agrees to assign and hereby assigns to Lonza all
of its right, title and interest in any New General Application Intellectual
Property. Customer shall execute, and shall require its personnel as well as its
Affiliates, or other contractors or agents and their personnel involved in the
performance of the Services to execute, any documents reasonably required to
confirm Lonza’s ownership of the New General Application Intellectual Property,
and any documents required to apply for, maintain and enforce any patent or
other right in the New General Application Intellectual Property.
 
 
9.5
Subject to the terms and conditions set forth herein (including the payment of
the Price as required above), Lonza hereby grants to Customer a non-exclusive,
world-wide, fully paid-up, irrevocable, transferable license, including the
right to grant sublicenses, under the Lonza Background Intellectual Property and
the New General Application Intellectual

 
 
17

 
 
 
Property to use, offer for sale, sell, export and import the Product
manufactured under this Agreement.
 
 
9.6
Subject to the terms and conditions set forth herein, Customer hereby grants
Lonza the non-exclusive right to use the Customer Information, Customer
Background Intellectual Property and New Customer Intellectual Property during
the Term solely for the purpose of fulfilling its obligations under this
Agreement.
 
 
9.7
Customer has the right to transfer the Manufacturing Process to itself and any
Third Party. Lonza shall provide reasonably necessary documents to complete such
technology transfer and [***] (based on a full-time employee rate for such
support) and expenses that are substantiated by sufficient documentation. If any
Lonza Confidential Information, Lonza Background Intellectual Property, or New
General Application Intellectual Property is useful in manufacturing the Product
(“Lonza Manufacturing-related IP”), the Parties shall negotiate in good faith
the terms and conditions of a [***] license under such Lonza
Manufacturing-related IP for the manufacture of the Product, provided,
additionally, that any such license shall be [***].


 
10    Representations and Warranties
 
 
10.1
Lonza represents and warrants that:

 
 
10.1.1
the Services shall be performed in accordance with all Applicable Laws;
 
 
10.1.2
except with respect to any development services and preparation batches as
needed, the manufacture of Product shall be performed in accordance with cGMP
and the Quality Agreement and will, at the date of delivery, meet the
Specifications at the date of delivery and not be adulterated or misbranded
within the meaning of the U.S. Federal Food, Drug and Cosmetic Act, or any
similar Applicable Laws;
 
 
10.1.3
it or its Affiliate holds, and shall maintain during the Term, all necessary
permits, approvals, consents and licenses to enable it to perform the Services
at the Facility in accordance with Applicable Laws, the Quality Agreement and
this Agreement;
 
 
10.1.4
it is under no contractual or other obligation or restriction that is
inconsistent with its execution or performance of this Agreement, and it will
not enter into any agreement, either written or oral, that would conflict with
its responsibilities under this Agreement;
 
 
10.1.5
at the Effective Date of this Agreement and to the best of its knowledge, the
performance and provision of Services will not infringe or misappropriate any
patent, trade secret or other proprietary or Intellectual Property rights of any
Third Party;
 
 
10.1.6
it will promptly notify Customer in writing if it becomes aware of a claim from
a Third Party that its performance of the Services or the use, offer for sale,
sale, import or export by the Customer of the Product manufactured under this
Agreement infringes any Intellectual Property or other rights of any Third
Party;
 
 
10.1.7
as of the Effective Date of this Agreement and to the best of its knowledge, any
Third Party property that is either (i) used in Lonza’s performance of the
Services or (ii) incorporated into the Services or the Product manufactured
under this

 
 
18

 
 
 
Agreement or (iii) subject to a sub-license from Lonza to Customer under the
terms of this Agreement is under a valid license, with the right to sublicense,
from the Third Party;
 
 
10.1.8
Lonza, its employees, affiliates, contractors, and agents used to perform
Services under this Agreement, and any of their respective officers or
directors, as applicable: (i) have not been debarred and are not subject to a
pending debarment, (ii) are not disqualified and are not subject to a pending
disqualification proceeding by any government or regulatory agency from
performing the Services, and (iii) have not been convicted of a crime for which
a person can be debarred under Section 335(a) or 335(b) of the Federal Food,
Drug, and Cosmetic Act or under any analogous law or regulation under Applicable
Laws, and are not subject to any such pending action upon execution of this
Agreement; and Lonza will notify Customer immediately if Lonza, its employees,
affiliates, contractors, and agents, or any person used to perform Services
under this Agreement, or any of their respective officers or directors, as
applicable, is subject to the foregoing, or if any action, suit, claim,
investigation, or proceeding relating to the foregoing is pending, or to the
best of Lonza’s knowledge, is threatened; and
 
 
10.1.9
it has the necessary corporate authorizations to enter into and perform this
Agreement.

 
 
10.2
Customer warrants that:

 
 
10.2.1
at the Effective Date of this Agreement and to the best of its knowledge,
Lonza’s use of the Customer Information and Customer Intellectual Property in
connection with the performance of the Services shall not infringe any Third
Party Intellectual Property rights;
 
 
10.2.2
Customer will promptly notify Lonza in writing if it becomes aware of a claim
from a Third Party that Customer Information and Customer Intellectual Property
or that the use by Lonza thereof for the provision of the Services infringes any
Intellectual Property or other rights of any Third Party;

 
 
10.2.3
Customer has the necessary corporate authorizations to enter into this
Agreement;
 
 
10.2.4
Customer, its employees, affiliates, contractors, and agents used to perform
Services under this Agreement, and any of their respective officers or
directors, as applicable: (i) have not been debarred and are not subject to a
pending debarment, (ii) are not disqualified and are not subject to a pending
disqualification proceeding by any government or regulatory agency from
performing the Services, and (iii) have not been convicted of a crime for which
a person can be debarred under Section 335(a) or 335(b) of the Federal Food,
Drug, and Cosmetic Act or under any analogous law or regulation under Applicable
Laws, and are not subject to any such pending action upon execution of this
Agreement upon execution of this Agreement; and Customer will notify Lonza
immediately if Lonza, its employees, affiliates, contractors, and agents, or any
person used to perform Services under this Agreement, or any of their respective
officers or directors, as applicable, is subject to the foregoing, or if any
action, suit, claim, investigation, or proceeding relating to the foregoing is
pending, or to the best of Customer’s knowledge, is threatened.

 
 
19

 
 
 
 
 
10.3
The Parties hereby acknowledge that Customer is publicly traded on the NASDAQ
National Market System under the symbol "AMAG".  Further, each party is aware
and will advise its employees, consultants and representatives who are informed
of matters that are the subject of this Agreement, of the restrictions imposed
by certain federal and state securities laws on the purchase or sale of
securities by any person who has received or had access to material, nonpublic
information concerning a company and on the communication of such information to
any other person when it is  reasonably foreseeable that such person is likely
to purchase or sell such securities in reliance on such information.
 
 
10.4
DISCLAIMER: THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER WARRANTIES, AND ALL OTHER WARRANTIES, BOTH EXPRESS AND IMPLIED, ARE
EXPRESSLY DISCLAIMED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


 
11    Indemnification and Liability
 
 
11.1
Indemnification by Lonza. Lonza shall indemnify the Customer, its Affiliates,
and their respective officers, employees and agents (“Customer Indemnitees”) for
any loss, damage, costs and expenses (including reasonable attorney fees) that
Customer Indemnitees may suffer as a result of any Third Party claim arising
directly out of (i) any material breach of the warranties given by Lonza in this
Agreement, or (ii) Lonza’s or Lonza’s Indemnitees’ negligence or intentional
misconduct in performing any obligations under this Agreement, or (iii) any
claims alleging that the Services (excluding use by Lonza of Customer
Information and Customer Background Intellectual Property) infringe any
Intellectual Property rights of a Third Party except, in each case, to the
extent that such claims resulted from the negligence, intentional misconduct or
breach of this Agreement by any Customer Indemnitees.
 
 
11.2
Indemnification by Customer. Customer shall indemnify Lonza, its Affiliates, and
their respective officers, employees and agents (“Lonza Indemnitees”) from and
against any loss, damage, costs and expenses (including reasonable attorney
fees) that Lonza Indemnitees may suffer as a result of any Third Party claim
arising directly out of (i) any material breach of the warranties given by
Customer in this Agreement, or (ii) any claims alleging that Lonza’s use of the
Customer Intellectual Property or Customer Information in the performance of
Services infringes any Intellectual Property rights of Third Parties, or (iii)
Customer’s or Customer’s Indemnitees’ negligence or intentional misconduct in
performing any obligations under this Agreement, or (iv) the manufacture (except
pursuant to this Agreement), use, sale, or distribution of any Product,
including any claims of product liability; except, in each case, to the extent
that such claims (A) resulted from the negligence, intentional misconduct or
breach of this Agreement by any Lonza Indemnitees, or (B) resulted in any loss,
damage, costs and expenses (including reasonable attorney fees) for which Lonza
is liable pursuant to Clause 11.1 above.
 
 
11.3
Indemnification Procedure. If the Party to be indemnified intends to claim
indemnification under this Clause 11, it shall promptly notify the indemnifying
Party in writing of such claim. The indemnitor shall have the right to control
the defense and settlement thereof; provided, however, that any indemnitee shall
have the right to retain its own counsel at its own expense. The indemnitee, its
employees and agents, shall reasonably cooperate with the indemnitor in the
investigation of any liability covered by this Clause 11. The failure to deliver
prompt written notice to the indemnitor of any claim, to the extent prejudicial
to its ability to defend such claim, shall relieve the indemnitor of its
obligation

 
 
20

 
 
 
to the indemnitee under this Clause 11 to the extent so prejudiced. The
indemnitor shall not settle or compromise any claim in any manner that could
have an adverse effect upon any indemnitee without such indemnitee’s consent,
which shall not be unreasonably withheld or delayed.  The indemnitor shall not
make any admission of liability in respect of any claim without the prior
written consent of the indemnitee(s).
 
 
11.4
DISCLAIMER OF CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR [***] ARISING FROM OR RELATED TO THIS AGREEMENT, EXCEPT TO
THE EXTENT RESULTING FROM FRAUD, NEGLIGENCE OR INTENTIONAL MISCONDUCT, OR A
BREACH OF SECTION 12.
 
 
11.5
LIMITATION OF LIABILITY. LONZA’S LIABILITY FOR DAMAGES UNDER THIS AGREEMENT
SHALL IN NO EVENT EXCEED, [***] UNDER THIS AGREEMENT IN THE [***] (OR IN THE
CASE OF RELATED CAUSES OF ACTION, [***]), EXCEPT TO THE EXTENT RESULTING FROM
INDEMNIFIABLE THIRD PARTY CLAIM UNDER CLAUSE 11.1 (i) OR (ii) ABOVE,
LONZA’S FRAUD, NEGLIGENCE OR INTENTIONAL MISCONDUCT, OR A BREACH OF SECTION 12.

 
12    Confidentiality
 
 
12.1
Except as expressly permitted otherwise herein, the Party receiving Confidential
Information (the “Receiving Party”) agrees to strictly keep secret any and all
Confidential Information received during the Term from or on behalf of the other
Party (the “Disclosing Party”) using at least the same level of measures as it
uses to protect its own Confidential Information, but in any case at least
commercially reasonable and customary efforts. Confidential Information shall
include information disclosed in any form including but not limited to in
writing, orally, graphically or in electronic or other form to the Receiving
Party, observed by the Receiving Party or its employees, agents, consultants, or
representatives, or otherwise learned by the Receiving Party under this
Agreement, which the Receiving Party knows or reasonably should know is
confidential or proprietary.
 
 
12.2
Notwithstanding the foregoing, Receiving Party may disclose to any courts and/or
other authorities Confidential Information which is required to be disclosed
pursuant to applicable governmental or administrative or public law, rule,
regulation or order. In such case the Receiving Party will, to the extent
legally permitted, (i) inform the other Party promptly in writing, (ii)
cooperate with the Disclosing Party to secure confidential treatment for such
Confidential Information, and (iii) seek to minimize the extent of Confidential
Information which is required to be disclosed to the courts and/or authorities.
 
 
12.3
The obligation to maintain confidentiality under this Agreement does not apply
to Confidential Information, which:
 
 
12.3.1
at the time of disclosure was publicly available; or
 
 
12.3.2
is or becomes publicly available other than as a result of a breach of this
Agreement by the Receiving Party; or
 
 
12.3.3
as the Receiving Party can establish by contemporaneous written records, was
rightfully in its possession at the time of disclosure by the Disclosing Party
and had not been received from or on behalf of Disclosing Party; or

 
 
21

 
 
 
 
 
12.3.4
is supplied to a Party by a Third Party which was not in breach of an obligation
of confidentiality to Disclosing Party or any other party, as evidenced by
contemporaneous written records; or
 
 
12.3.5
is developed by the Receiving Party independently from and without use of the
Confidential Information, as evidenced by contemporaneous written records.
 
 
12.4
The Receiving Party will use Confidential Information only for the purposes of
this Agreement and will not make any use of the Confidential Information for its
own separate benefit or the benefit of any Third Party including, without
limitation, with respect to research or product development or any reverse
engineering or similar testing. The Receiving Party agrees to return or destroy
promptly (and certify such destruction) on Disclosing Party’s request all
written or tangible Confidential Information of the Disclosing Party, except
that one copy of such Confidential Information may be kept by the Receiving
Party in its confidential files for record keeping purposes only.
 
 
12.5
Each Party will restrict the disclosure of Confidential Information to such
officers, employees, consultants and representatives of itself and its
Affiliates who have been informed of the confidential nature of the Confidential
Information and who have a need to know such Confidential Information for the
purpose of this Agreement. Prior to disclosure to such persons, the Receiving
Party shall bind its and its Affiliates’ officers, employees, consultants and
representatives to confidentiality and non-use obligations no less stringent
than those set forth herein. The Receiving Party shall notify the Disclosing
Party as promptly as practicable of any unauthorized use or disclosure of the
Confidential Information.
 
 
12.6
The Receiving Party shall be fully liable for any and all breaches of the
confidentiality obligations in this Clause 13 by any of its Affiliates or the
officers, employees, consultants and representatives of itself or its
Affiliates.
 
 
12.7
Each Party hereto expressly agrees that any breach or threatened breach of the
undertakings of confidentiality provided under this Clause 12 by a Party may
cause irreparable harm to the other Party and that money damages may not provide
a sufficient remedy to the non-breaching Party for any breach or threatened
breach. In the event of any breach and/or threatened breach, then, in addition
to all other remedies available at law or in equity, the non-breaching Party
shall be entitled to seek injunctive relief.
 
 
12.8
The confidentiality and non-use obligations imposed by this Agreement shall
expire with respect to any particular item of a Disclosing Party's Confidential
Information on the [***] anniversary of the date of disclosure of such
Confidential Information (and in the case of trade secrets, until such time as
such trade secrets are no longer accorded trade secret status under [***] law).


 
13    Term and Termination
 
 
13.1
Term. This Agreement shall commence on the Effective Date and shall be in effect
until [***] (the "Term”). In order to avoid interruptions in the supply of
Product to Customer, at least [***] prior to the expiration of the Term, the
Parties shall meet (in person or telephonically) to discuss whether or not to
extend the Term of this Agreement or to agree in good faith on a new agreement,
which may include revisions to the following terms:

 
 
22

 
 
 
 
 
13.1.1
an annual minimum supply quantity (kilograms or Batches) Customer undertakes to
purchase from Lonza;
 
 
13.1.2
a minimum % of Customer's annual demand that Customer undertakes to purchase
from Lonza; and
 
 
13.1.3
the option for Lonza to produce the Product in a dedicated manufacturing asset.

 
 
13.2
Termination. This Agreement may be terminated as follows:

 
 
13.2.1
by either Party if the other Party breaches a material provision of this
Agreement and fails to cure such breach within [***] for non-payment) following
written notification of such breach from the non-breaching party to the
breaching party; provided, however, that such [***] (or [***] for non-payment)
period may be extended only if mutually agreed to by the Parties if the
identified breach is incapable of cure within [***] (or [***] for non-payment)
and if the breaching Party promptly provides a plan and timeline to cure the
breach, promptly commences efforts to cure the breach and diligently prosecutes
such cure;
 
 
13.2.2
by Customer, if the Product does not receive FDA approval and if Customer
notifies Lonza in writing, within [***] that it wishes to terminate the
Agreement for that reason;
 
 
13.2.3
by Customer, if Customer is required to withdraw the Product from the market for
regulatory or health and safety reasons, on [***] prior written notice to Lonza;
 
 
13.2.4
by either Party, immediately, if the other Party becomes insolvent, is dissolved
or liquidated, makes a general assignment for the benefit of its creditors, or
files or has filed against it, a petition in bankruptcy or has a receiver
appointed for a substantial part of its assets, provided that, in the case of an
involuntary proceeding, such other Party may not terminate this Agreement if the
petition is dismissed within [***] of filing; or

 
 
13.2.5
by Customer pursuant to Section 7.3.3, 7.4.4 or 14.

 
 
13.3
Consequences of Termination.

 
 
13.3.1
In the event of termination hereunder by Lonza under Section 13.2.1, or 13.2.4
Lonza shall submit to Customer an invoice, together with sufficient
substantiating documentation, for (i) any applicable [***] and (ii) any
applicable [***]. Customer shall pay such invoice in accordance with Section 8.
At Customer’s direction, with regard to any [***].
 
 
13.3.2
In the event of termination hereunder by Customer under Clause 13.2.2, or
13.2.3, (i) any Purchase Order(s) issued prior to the termination date that have
not been fulfilled will be cancelled and such cancelled Purchase Orders shall
not be subject to the Cancellation Fee set forth in Section 6.7, and (ii) Lonza
shall submit to Customer an invoice, together with sufficient substantiating
documentation, for (a) the [***], and (b) [***] as set forth in Section 6.4, if
applicable. Customer shall pay such invoice in accordance with Section 8. At
Customer’s direction, with regard to any [***].

 
 
23

 
 
 
 
 
13.3.3
In the event of termination hereunder by Customer under Clause 13.2.1, 13.2.4 or
13.2.5, (i) any Purchase Order(s) issued prior to the termination date that have
not been fulfilled will be cancelled and such cancelled Purchase Orders shall
not be subject to the Cancellation Fee set forth in Section 6.8, (ii) any [***],
and (iii) [***]. In such event, Customer shall compensate Lonza only for [***].
 
 
13.3.4
In the event of termination by either Party, each Party agrees to return or
destroy the other Party’s Confidential Information in accordance with Clause
12.4.
 
 
13.4
Survival. Sections 2.5, 4, 5, 8, 9, 10, 11, 12, 13.3, 13.4, 15.1, 15.3, 15.4,
15.5 and 15.6 shall survive the termination or expiration of this Agreement.


 
14    Force Majeure
 
 
14.1
If either Party is prevented or delayed in the performance of any of its
obligations under the Agreement by Force Majeure and gives written notice
thereof to the other Party specifying the matters constituting Force Majeure
together with such evidence as the affected Party reasonably can give and
specifying the period for which it is estimated that such prevention or delay
will continue, the affected Party shall be excused from the performance or the
punctual performance of such obligations as the case may be from the date of
such notice for so long as such cause of prevention or delay shall continue,
provided that such Party is obligated to mitigate damages and to use best
efforts to resume the fulfilment of its contractual obligations as soon as
reasonably possible. Provided that, if such Force Majeure persists for a period
of [***] or more, the Party not affected by such force majeure may terminate
this Agreement by delivering written notice to the affected Party, with
immediate effect.
 
 
14.2
“Force Majeure” shall be deemed to include any reason or cause beyond a Party’s
reasonable control affecting the performance by the Party of its obligations
under the Agreement, including, but not limited to, acts of God, strike,
lockouts, labor troubles, restrictive governmental orders or decrees, riots,
insurrection, war, or terrorists acts.
 
 
14.3
Force Majeure affecting services or production at Lonza’s Affiliates shall be
regarded as an event of Force Majeure.


 
15    Miscellaneous
 
 
15.1
Severability. If any provision hereof is or becomes at any time illegal, invalid
or unenforceable in any respect, neither the legality, validity nor
enforceability of the remaining provisions hereof shall in any way be affected
or impaired thereby. The Parties hereto undertake to substitute any illegal,
invalid or unenforceable provision by a provision which is as far as possible
commercially equivalent considering the legal interests and the Purpose. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
 
15.2
Amendments/Assignment. Modifications and/or amendments of this Agreement must be
in writing and signed by the Parties. Lonza may instruct one or more of its
Affiliates to perform any of Lonza’s obligations contained in this Agreement
only with prior written consent from Customer, but Lonza shall remain fully
responsible in respect of those obligations. Subject thereto, neither Party may
assign its interest under this Agreement without the prior written consent of
the other Party, such consent not to be unreasonably withheld, conditioned or
delayed, provided, however that (a) either Party may assign

 
 
24

 
 
this Agreement to (i) any Affiliate of such Party or (ii) any third party in
connection with the sale or transfer (by whatever method, including merger,
consolidation, acquisition or other form of business combination) of all or
substantially all of the assets of the business related to the Facility or
providing the Services in the case of Lonza, or all or substantially all of the
assets related to the Product in the case of Customer, and (b) Lonza shall be
entitled to sell, assign and/or transfer its trade receivables resulting from
this Agreement without the consent of the Customer. For purposes of this Clause
15.2, the terms “assign” and “assignment” shall include, without limitation
(i) the sale or transfer or other assignment of all or substantially all of the
assets of the Party or the line of business or Product to which this Agreement
relates, and (ii) a merger, consolidation, acquisition or other form of business
combination. Any purported assignment without a required consent shall be void.
No assignment shall relieve any Party of responsibility for the performance of
any obligation that accrued prior to the effective date of such assignment.
 
 
15.3
Notice. All notices must be written and sent to the address of the Party first
set forth above. All notices must be given (a) by personal delivery, with
receipt acknowledged, (b) by facsimile or electronic mail, (c) by prepaid
certified or registered mail, return receipt requested, or (d) by prepaid
recognized next business day delivery service. Notices will be effective upon
receipt or at a later date stated in the notice.
 
 
15.4
Public Disclosures. It is understood that each Party may desire or be required
to issue press releases or disclosures to the SEC or other applicable agency
relating to this Agreement or activities hereunder. The Parties shall consult
with each other reasonably and in good faith with respect to text and timing of
such press releases and disclosures prior to the issuance thereof, provided that
(i) neither Party may unreasonably withhold, condition or delay consent to such
press releases or such disclosures to the SEC or other applicable agency, and
(ii) either Party may issue such press releases or make such disclosures to the
SEC or other applicable agency as it determines, based on advice of counsel, are
reasonably necessary to comply with laws or regulations or for appropriate
market disclosure. Each Party shall provide the other Party with advance notice
of legally required disclosures to the extent practicable. The Parties will
consult with each other on the provisions of this Agreement to be redacted in
any filings made by a Party with the SEC or as otherwise required by applicable
laws or regulations, provided that each Party may make any such filing it
reasonably determines necessary under such applicable laws and regulations.
After any initial press releases related to this Agreement, either Party may
disclose, without the other Party’s consent, the existence of this Agreement,
the identity of the other Party, and the terms of the Agreement which have
already been publicly disclosed in accordance herewith. Notwithstanding the
foregoing, Lonza shall not use the name of Customer, its Affiliates, or the
names of their employees or representatives in any advertising materials without
prior written consent of Customer, and Customer shall not use the name of Lonza,
its Affiliates, or the names of their employees or representatives in any
advertising materials without prior written consent of Lonza.
 
 
15.5
Authorized Disclosures. Customer may disclose the terms of this Agreement to any
actual or potential acquiror or licensee to the Product, provided that: (i) such
disclosure is solely for the purpose of such Third Party evaluating such
acquisition or license opportunity with Customer; (ii) Customer redacts the
financial terms of this Agreement (but Customer shall have the right to disclose
the Batch Prices to any bona fide potential or actual acquirer or licensee who
would bear and/or share the Batch Prices for the Product). Any party to whom
such disclosure is made shall be under written obligations of confidentiality
and non-use at least as stringent as those herein.

 
 
25

 
 
 
 
 
15.6
Governing Law/Jurisdiction. This Agreement is governed in all respects by the
laws of [***]. The Parties agree to submit to the jurisdiction of the courts of
[***].
 
 
15.7
Entire Agreement. This Agreement and its Appendices contain the entire agreement
between the Parties as to the subject matter hereof and supersedes all prior and
contemporaneous agreements with respect to the subject matter hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of which together shall constitute one and the
same document. Each party acknowledges that an original signature or a copy
thereof transmitted by facsimile or by .pdf shall constitute an original
signature for purposes of this Agreement.

 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Manufacturing
Services Agreement to be executed by its duly authorized representative
effective as of the date written above.
 
 
LONZA LTD 
 
By: /s/ Bart A. M. Van Aarnhem
Name Bart A. M. Van Aarnhem
Title Senior Legal Counsel
 
By: /s/ Cordula Altekruger
Name Cordula Altekruger
Title Senior Legal Counsel
 
AMAG PHARMACEUTICALS, INC
By: /s/ William K. Heiden
Name William K. Heiden
Title CEO
 
 
26

 
 
APPENDIX A
 
 
Product Pricing
 
 
Parties agree that the Batch Price shall be:
 
 
Product Volume                        Price per Batch ([***])
[***] Batches per Campaign                    [***] per Batch
Additional Batches: [***] (or more) per Campaign        [***] per Batch
 
 
Payment terms:
 
 
●
Lonza shall invoice and Customer shall pay [***] of the Batch Price upon
confirmation of the binding Purchase Order in accordance with Section 6.3, for
facility reservation, Raw Materials procurement, manufacturing and preparation
(the “Up-Front Payment”).
 
 
●
Lonza shall invoice and Customer shall pay [***] of the Batch Price upon
delivery of the Batch.
 
 
●
Invoicing and payment shall be in accordance with Section 8.

 
[***], as defined in this Agreement.
 
[***] as defined in Section 1. Lonza will submit an invoice to Customer for the
Specialty Material and Specialty Material Fee in accordance with Section 2.9,
and Customer will pay such invoice in accordance with Section 8.
 
Additional Work Scope:
Any additional project needs that are not specifically called out within this
Agreement or the Quality Agreement shall be invoiced and billed under a separate
work order. 
 
 
 
27

 
 
 
APPENDIX B
Project Plan
 
 
 
 
28

 
 
 
APPENDIX C
Quality Agreement
[Attached]
 
 
 
29

 
 
 
APPENDIX D
Specifications
[Attached]
 
 
30

 
 
 
 
APPENDIX E
Change Order
 
Change Order – [insert number]
                
Dated: [insert date]
 
This is a Change Order of the purposes of Manufacturing Services Agreement
between Lonza Ltd. and AMAG Pharmaceuticals, Inc. dated _________________[insert
date] (the “Agreement”).
 
Terms used but not defined in this Change Order shall have the meaning given to
them in the Agreement.
 
Effective Date:    Day, Month, Year
End Date:    Day, Month, Year
 
Current Price: [***]
 
Revised Price: [***]
 
New Total Cost (if applicable): [***]
 
The following reasons have caused the Price to change (increase or decrease):
 
 
 
1.
 

 
 
    
 
 
 
EXECUTED as an AGREEMENT
 
 
 
 
Signed by
LONZA LTD.
 
___________________________
Signature
 
___________________________
Name
 
___________________________
Title
 
___________________________
Date
Signed for and on behalf of
AMAG PHARMACEUTICALS, INC.
 
___________________________
Signature
 
___________________________
Name
 
___________________________
Title
 
___________________________
Date

 
 


 
31
